                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

WAYNE WILLIAM TUCKER,

      Plaintiff,

v.                                                Case No. 5:18cv96-TKW-HTC

MARK S. INCH, et al.,

      Defendants.
                                         /

                                   ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 17). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation, I find no clear error

in the magistrate judge’s determinations that Plaintiff’s First and Fourteenth

Amendment claims fail to state a claim and that no legally cognizable claims are

stated against Defendants Holland, Neel, and Kees.

      Accordingly, it is ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is ADOPTED

            and incorporated by reference in this Order.

      2.    Plaintiff’s First and Fourteenth Amendment claims are DISMISSED

            pursuant to 28 U.S.C. §1915A(b)(1) and §1915(e)(2)(B)(ii).
3.   All claims against Defendants Holland, Neel, and Kees, are

     DISMISSED, and the Clerk shall terminate those defendants as parties.

4.   The case is REMANDED to the magistrate judge for further

     proceedings on Plaintiff’s Eighth Amendment claims against

     Defendants Inch, Pittman, Johnson, Rolac, Holden, and Haskett.

DONE and ORDERED this 9th day of September, 2019.



                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                                2
